Case 1:20-cv-08380-RMB-KMW Document 1 Filed 07/07/20 Page 1 of 4 PageID: 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 Adam Wildstein
                                           Plaintiff,

                                                                        DEMAND FOR JURY TRIAL

                                                                         C.A. No.: 2:20-cv-8380

         -v.-
 TD Bank USA, N.A.,
 Nordstrom, Inc.

                                        Defendant(s).


                                           COMPLAINT

       Plaintiff Adam Wildstein ("Plaintiff") by and through his attorneys, and as and for his

Complaint against Defendants TD Bank USA, N.A. (“TD”) and Nordstrom, Inc. (“Nordstrom)

hereinafter (“Defendants”) respectfully sets forth, complains and alleges, upon information and

belief, the following:


                         INTRODUCTION/PRELIMINARY STATEMENT


         1.     Plaintiff brings this action for damages and declaratory and injunctive relief arising

     from Defendant's violations of Section 227 et.seq. of Title 47 of the United States Code,

     commonly referred to as the Telephone Consumer Protection Act (''TCPA'').



                                             PARTIES

       2.       Plaintiff is a resident of the State of New Jersey, County of Bergen, residing at 124

   Highview Avenue, Bergenfield, NJ, 07621.



                                                                                                    1
Case 1:20-cv-08380-RMB-KMW Document 1 Filed 07/07/20 Page 2 of 4 PageID: 2



     3.      Defendant TD Bank USA, N.A. is a corporation with an address at 1701 Marlton

  Pike E, Cherry Hill, NJ, 08003.

     4.      Defendant Nordstrom, Inc. is a corporation with an address for service c/o Corporate

  Creations Network, Inc, 6 Landmark Square, Fl 4th, Stamford, CT, 06901.



                               JURISDICTION AND VENUE

       5.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, as well as

   15 U.S.C. § 1692 et. seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendant

   jurisdiction over the State law claims in this action pursuant to 28 U.S.C. § 1367(a).

       6.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).



                                FACTUAL ALLEGATIONS

       7.    Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully state herein with the same force and effect as if the same were set forth at length

   herein.

       8.    Sometime prior to May 2020, a consumer obligation was allegedly incurred with

   Nordstrom.

       9.    Nordstrom credit cards are issued by TD Bank USA, N.A.

     10.     On information and belief, on a date better known to Defendants, Defendants began

  calling Plaintiff’s cellular telephone (ending in 0188), using an automatic telephone dialing

  system (“ATDS” or “predictive dialer”) and/or using an artificial or prerecorded voice.

     11.     Defendants placed calls to Plaintiff’s cell phone in the manner described previously.
Case 1:20-cv-08380-RMB-KMW Document 1 Filed 07/07/20 Page 3 of 4 PageID: 3



     12.     On or around May 20, 2020 Plaintiff told Defendants not to contact him on his

  cellphone and revoked any consent the Defendants may have previously had to call the Plaintiff

  in this manner.

     13.     Once Defendants were aware that its calls were unwanted, its continued calls could

  have served no purpose other than harassment.

     14.     Defendants ignored Plaintiff’s prior revocation and continued to call his cellular

  telephone number on a consistent basis.

     15.     These calls from Defendant Citibank to Plaintiff was a collection communication in

  violation of numerous and multiple provisions of the TCPA, including but not limited to 47

  U.S.C. § 227 (b)(1)(A) and 47 U.S.C. § 227(c)(5)(B).

     16.     As a result of Defendants unfair practices, Plaintiff has been damaged.


                              FIRST CAUSE OF ACTION
           (VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT)


     17.     Plaintiff repeats, reiterates and incorporates the allegations contained in all of the

  paragraphs of this Complaint with the same force and effect as if the same were set forth at

  length herein.

     18.     The TCPA prohibits a person from making any non-emergency call using any

  automatic telephone dialing system or an artificial or prerecorded voice to any telephone phone

  number assigned to a cellular telephone service. 47 U.S.C. § 227 (b), See 47 CFR 64.1200 (a)(1).

     19.     Defendants used an automatic telephone dialing system when it called Plaintiff’s

  cellular telephone in violation of 47 U.S.C. § 227 (b)(1)(A), 47 CFR 64.1200 (a)(1).

     20.     Defendants used an artificial or prerecorded voice when it called Plaintiff’s cellular

  telephone in violation of 47 U.S.C. § 227 (b)(1)(A).
Case 1:20-cv-08380-RMB-KMW Document 1 Filed 07/07/20 Page 4 of 4 PageID: 4



      21.      Defendants willfully or knowingly violated the TCPA, 47 U.S.C. § 227, entitling

   Plaintiff to three times the damages available under 47 U.S.C. § 227(c)(5)(B).



                                 DEMAND FOR TRIAL BY JURY

      22.      Plaintiff demands and hereby respectfully requests a trial by jury for all claims and

   issues this complaint to which Plaintiff is or may be entitled to a jury trial.



                                     PRAYER FOR RELIEF

WHEREFORE, Plaintiff Joel Brach demands judgment from Defendants as follows:

      a) For actual damages provided and pursuant to 47 U.S.C. § 227(b)(3);

      b) For statutory damages provided and pursuant to 47 U.S.C. § 227(b)(3);

      c) For attorney fees and costs provided and pursuant to 47 U.S.C. § 227(b)(3);

      d) A declaration that the Defendant’s practices violated the TCPA; and

      e) For any such other and further relief, as well as further costs, expenses and

            disbursements of this action as this Court may deem just and proper.


      Dated: July 7, 2020                             Respectfully Submitted,

                                                      /s/Yaakov Saks
                                                      By: Yaakov Saks, Esq.
                                                      Stein Saks, PLLC
                                                      285 Passaic Street
                                                      Hackensack, NJ 07601
                                                      Phone: 201-282-6500 ext. 101
                                                      Fax: 201-282-6501
                                                      Email: ysaks@steinsakslegal.com
                                                      Attorneys for Plaintiff
